Citation Nr: 1019593	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  07-31 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a skin condition of the 
hands and groin (also claimed as chloracne), as a result of 
in-service exposure to herbicides.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran, Spouse, and Observer


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 10, 1969, to 
November 6, 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 RO decision, which 
denied a claim for service connection for a skin condition of 
the hands and groin (also claimed as chloracne).  This issue 
was remanded by the Board for further development in February 
2009.

The Board notes that the Veteran indicated on an attachment 
to his October 2007 VA Form 9 Appeal that he wanted a local 
hearing before a Nashville RO Decision Review Officer and a 
videoconference hearing before the Board.  The Veteran was 
sent a letter, dated November 2007, acknowledging his 
requests for a local hearing and a hearing before the Board.  
The Veteran responded in a January 2008 statement by saying 
that he wished to bypass the Nashville RO and appeal his case 
directly to the Board.  In January 2009, a Central Office 
hearing was held before the undersigned Veterans Law Judge in 
Washington, D.C.  A transcript of that proceeding has been 
associated with the claims folder.  

Throughout the processing of his claim, the Veteran has 
asserted that he developed jungle rot of the feet in service.  
These complaints, however, have not been considered with 
regard to the aforementioned claim, as the issue on appeal 
has consistently been characterized as entitlement to service 
connection for a skin condition of the hands and groin.  As 
such, the issue of entitlement to service connection for 
jungle rot of the feet has been raised by the record, but has 
not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

Resolving doubt in favor of the Veteran, his skin disorders 
of the hands and groin are shown to be causally or 
etiologically related to his military service.
CONCLUSION OF LAW

Service connection for current skin disorders of the hands 
and groin is warranted.  See 38 U.S.C.A. § 1110, 1116, 1131, 
1133, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection 
for a skin condition of the hands and groin, the benefit 
sought on appeal has been granted in full, as discussed 
below.  As such, the Board finds that any error related to 
the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009); Mayfield 
v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).
 
To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).   

If a Veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 
3.309(e) (2009).  In this regard, it is noted that a 
"Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f) (West 2002); 38 
C.F.R. § 3.307(a)(6)(iii) (2009).

The diseases alluded to above include chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2009).

Notwithstanding the foregoing presumptive provisions, the 
Federal Circuit has held that a claimant is not precluded 
from establishing service connection for a disease averred to 
be related to herbicide exposure, as long as there is proof 
of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. 
Dec. 15, 2000).

The Veteran asserts that he has a current skin condition as a 
result of his active duty service.  Specifically, the Veteran 
has asserted that his skin condition could be the result of 
in-service exposure to herbicides or agent orange.  See VA 
Form 9 Appeal, October 2007.  He indicated in his January 
2006 claim that this disability began in 1970.  In a 
statement attached to his October 2007 VA Form 9 Appeal, the 
Veteran indicated that he has had rashes on his hands and 
groin since he was in Vietnam.  

A review of the Veteran's service treatment records reflects 
that the Veteran was noted on his September 1969 separation 
examination report as having tinea corporis on his buttocks.  
It was further noted that this was being treated.   

With regard to a current skin condition, the Board 
acknowledges that the Veteran was noted in a 2006 VA agent 
orange examination and registry code sheet as having 
objective evidence of vitiligo in his hands and subjective 
complaints of a groin rash.  

Furthermore, the Veteran underwent a VA examination in 
November 2009.  The examiner initially noted that he had not 
been afforded the opportunity to review the claims file.  The 
examiner noted that the Veteran served in the Army from 
January 1969 to November 1969.  The Veteran reported that he 
first saw someone on September 16, 1969, about the loss of 
pigment, but he believe that this was probably at Tay Nihn or 
at the hospital in Saigon.  He is uncertain as to which.  The 
Veteran reported that, when the de-pigmentation was 
diagnosed, he was given some type of cream and since that 
time he has been self-treating, as well as receiving some 
type of cream from a VA physician.  The Veteran reported that 
his skin de-pigmentation has not changed over the 40 years.  
It is no better and no worse.  It seems to be stable and 
nonprogessive.  The Veteran also reported that he has had 
fungus off and on since Vietnam, mostly of feet and groin.  
It was not treated in Vietnam and, as far as he knows, was 
never recorded.  The examiner stated that he tried to 
determine specifically if the Veteran had been exposed to any 
chemicals that he was aware of, especially either MEK or TCE, 
since these were cleaning agents used to clean their weapons 
and many times there was exposure there.  He could recall no 
incident of that.  The examiner noted that a KOH prep was 
taken from his crural area and it was positive.  Physical 
examination revealed vitiliginous changes on his fingertips, 
palms, ascending to a V-shape on the palmar aspect of the 
wrist for about 3 inches.  The examiner also observed central 
labial vitiligo, and it was also noted to be present on his 
glans, penis, a prepuce, on the posterior and inferior aspect 
of the scrotal sac and the perianal area.  The examiner 
concluded that the total body distribution of the 
vitiliginous process would approximate less than 10 percent 
of the total body surface area.  The tinea pedis would be 
approximately 2 percent and tinea cruris would be .5 percent 
now.  The examiner noted that the only diagnostic test was a 
KOH prep, which was positive.  

The examiner diagnosed the Veteran with vitiligo; tinea 
pedis; and tinea cruris, not resolved.  He noted that the 
Veteran's vitiligo appears to be a contact type vitiligo 
rather than the standard idiopathic vitiligo.  He also noted, 
however, that it was not a provable situation, as he has had 
it some 40 years.  

The day after this examination, the examiner submitted an 
addendum.  He noted that the Veteran's claims file was found 
and provided to him.  The examiner noted that the Veteran has 
no clinical evidence of chloracne, which was confirmed on the 
Veteran's May 2006 agent orange examination.  The examiner 
noted that this May 2006 agent orange examination revealed no 
tinea pedis or tinea cruris but did show vitiligo.  He 
further noted that the Veteran had previously reported jungle 
rot on his feet, and, on his separation examination report, 
the Veteran was noted as having tinea corporis on the 
buttocks with no clinical record in his military health 
records.  The examiner further noted that his health records 
show no treatments for skin conditions, whatsoever, so his 
claim cannot be supported from his health records, except for 
fungal infection of the skin of his buttocks, not present 
today.  The examiner concluded by stating that this is one 
case that cannot be supported from his military records, but 
he has a long history of these problems that extend back to 
that time frame.  Vitiligo is not one of the diseases known 
to be associated with agent orange so cannot be considered in 
that regard.  The Veteran has no evidence of chloracne.  The 
examiner stated that, at this point, he would have to merely 
resort to speculation to resolve this favorably, other than 
giving the Veteran the benefit of the doubt. 

With regard to granting service connection on a presumptive 
basis, the Board notes that in-service exposure to herbicides 
is conceded, due to the fact that the Veteran has service in 
Vietnam.  However, the evidence of record does not reflect 
that the Veteran has a current diagnosis of porphyria cutanea 
tarda or chloracne or other acneform diseases consistent with 
chloracne.  Therefore, as the Veteran has not been diagnosed 
with a condition that is listed under 38 C.F.R. § 3.309(e) as 
being presumptively associated with agent orange or herbicide 
exposure, the Board finds that service connection cannot be 
granted for a skin condition of the hands and groin on a 
presumptive basis.

With regard to granting service connection on a direct basis, 
regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) 
(2009).  Currently, the Veteran has a diagnosis of vitiligo 
and tinea cruris.  As noted above, the Veteran was noted on 
his September 1969 separation examination report as having 
tinea corporis on his buttocks, but neither vitiligo or tinea 
cruris were observed.

Nevertheless, the Board notes that the Veteran is competent 
to offer a description of the symptoms he experienced in 
service, and to describe a continuity of symptoms since 
service.  Furthermore, lay testimony is competent when it 
regards the readily observable features or symptoms of injury 
or illness and "may provide sufficient support for a claim 
of service connection."  Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In this case, the Veteran has indicated that his current skin 
conditions of the hands and groin began while he was in 
service.  The Board notes that the Veteran is competent to 
report that he witnessed a skin condition during service and 
to describe a continuity of symptoms since service.  

Therefore, in light of the fact that the Veteran has reported 
that his current skin conditions of the hands and groin began 
during service and he has had a continuity of symptoms since 
service, observations that he is competent to make; he has 
currently been diagnosed with vitiligo and tinea cruris on VA 
examination; and the November 2009 VA examiner acknowledged 
that this is one case that cannot be supported from his 
military records, but also appeared to accept that the 
Veteran has a long history of these problems that extend back 
to that time frame, the Board concludes that there is at 
least an approximate balance of positive and negative 
evidence as to whether the Veteran has current skin 
conditions of the hands and groin that he incurred during his 
active duty service.  Therefore, having resolved doubt in 
favor of the Veteran, the Board concludes that service 
connection must be granted for the Veteran's skin disorders 
of the hands and groin.  


ORDER

Entitlement to service connection for skin disorders of the 
hands and groin is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


